Richardson, Judge,
delivered the opinion of the court.
This suit was begun under the act of 1849 and was tried by the court without a jury. The record does not contain (lie finding of the facts by the court, and for that reason, according to the settled practice of this court since the case of Bales and Bower, 17 Mo. 550, the judgment must be reversed and the cause remanded. (20 Mo. 132, 133.)
The finding is a part of the record proper, and it is not *167necessary to preserve it in a bill of exceptions. This rule does not apply to actions begun under the act of 1855.
The other judges concur.